Case 8:19-bk-08638-CPM Doc 307-8 Filed 07/22/20 Page 1of2

 

From: Butch Decossas [bdecossas@gmail.com]

Sent: 11/1/2012 6:59:10 PM

To: ‘DomainNameSales.com' [domainnamesales+tyJpl1An4dHYT+mh=IRx@domainnamesales.com]
Subject: RE: DomainNameSales: Message about russianhair.com

We would be willing to sell this domain for 57,500.

 

From: DomainNameSales.com [mailto:domainnamesales+b<Jp1An4HYT+mh=IRx@domainnamesales.com] On Behalf
Of DomainNameSales.com

Sent: Thursday, November 01, 2012 2:06 PM

To: bdecossas@gmail.com

Subject: DomainNameSales: Message about russianhair.com

Message from Christina at DomainNameSales.com

Notes Hello, | got a call on your name today. The buyer is looking for pricing. Are you willing to
provide pricing for the name?
Thank you,
Christina

 

russianhair.com
Revenue Rank 0
Traffic Rank 0
TotalNames 3,210
Estibot High/Low 0/0
Avg Monthly Revenue $0.00
Avg Daily Traffic 0.00
Rev per Unique $0.00
Total Inquiries 3

 

Why Build a Brand When You Can Buy One?
www.DomainNameSales.com
Searchable Database of over 1,300,000 names

[xUptAn4HYT]

DNC 1404363
Case 8:19-bk-08638-CPM Doc 307-8 Filed 07/22/20 Page 2 of 2

 

From: Butch Decossas [bdecossas@gmail.com]

Sent: 11/2/2012 7:27:26 PM

To: ‘DomainNameSales.com' [domainnamesales+tyJpl1An4dHYT+mh=IRx@domainnamesales.com]
Subject: RE: DomainNameSales: Message about russianhair.com

We appreciate his offer, but we must decline at this ime. Please send our regards.

 

From: DomainNameSales.com [mailto:domainnamesales+b<Jp1An4HYT+mh=IRx@domainnamesales.com] On Behalf
Of DomainNameSales.com

Sent: Friday, November 02, 2012 3:18 PM

To: bdecossas@gmail.com

Subject: DomainNameSales: Message about russianhair.com

Message from Christina at DomainNameSales.com
Notes Hi. | have an offer of $6500 for you. He is telling me he can't go any higher. Thanks!

 

russianhair.com
Revenue Rank 0
Traffic Rank 0
Total Names 3,210
Estibot High/Low 0/0
Avg Monthly Revenue $0.00
Avg Daily Traffic 0.00
Rev per Unique $0.00
Total Inquiries 3

 

Why Build a Brand When You Can Buy One?
www.DomainNameSales.com
Searchable Database of over 1,300,000 names

[txJpiAn4HYT]

DNC 1404364
